This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2012).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A13-2261

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                  Carl Antonio Wilks,
                                       Appellant.

                               Filed December 29, 2014
                                      Affirmed
                                  Rodenberg, Judge

                              Ramsey County District Court
                                File No. 62-CR-12-7746

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Peter R. Marker, Assistant County Attorney, St.
Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sara J. Euteneuer, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Rodenberg, Presiding Judge; Johnson, Judge; and

Hooten, Judge.

                        UNPUBLISHED OPINION

RODENBERG, Judge

      Appellant Carl Antonio Wilks challenges his conviction for two counts of second-

degree assault with a dangerous weapon, arguing that the district court erred in declining
to instruct the jury on self-defense. He also challenges the district court’s requirement

that he register as a predatory offender. We affirm.

                                           FACTS

       Appellant was charged with three separate counts arising from the events of

September 19, 2012 at 598 Thomas Avenue in St. Paul. He was charged with kidnapping

in violation of Minn. Stat. § 609.25, subd. 1(3) (2012) for allegedly detaining C.D.;

second-degree assault with a dangerous weapon in violation of Minn. Stat. § 609.222,

subd. 1 (2012), also against C.D.; and second-degree assault with a dangerous weapon in

violation of Minn. Stat. § 609.222, subd. 1 (2012), against C.R.

       On September 21, 2012, appellant met his friend and colleague Joey Sharply at

Sharply’s home, 598 Thomas Avenue, where appellant rented a room from Sharply, but

did not reside. Their plan was to complete a furniture-moving job for S.J. and for which

they had already been paid $75. S.J. and an unidentified man came to the house that day

and demanded return of the $75, claiming that the furniture no longer needed to be

moved. T.P., Sharply’s girlfriend and a resident of the home, testified that she was

sleeping and woke up to hear appellant and the unidentified man arguing and the man

demanding money from appellant. She got up and asked the unidentified man to leave.

She later testified that he “cussed [her] out and he -- he started talking about he’ll air this

b***h out” and that he then pulled out a pistol and aimed it toward T.P. and her children

and grandchildren who were present. Appellant gave the unidentified man the $75, and

the man “continue[d] to walk down the side of the house in front of the house,”




                                              2
continuing to say that he would “air this b***h out.” T.P. then called the police to report

the incident, but the police did not locate the man.

       Later that same afternoon, appellant was talking to several men in the kitchen of

the 598 Thomas Avenue house and he referred to S.J. as a b***h. S.J. was a close friend

of C.D. who was talking to several women in the living room. C.D. objected to appellant

referring to S.J. as a “b***h” and asked appellant to stop using such language. A heated

argument ensued between appellant and C.D. C.D. testified that appellant told her three

times, “You not gonna make it outta here.” Appellant went into the kitchen and C.D.

testified that he was then “calm” and stopped yelling. C.D. testified that appellant was in

the kitchen and calm for “like two, three minutes.”

       Other people were in the living room and in the kitchen during all of this,

including appellant, Sharply, T.P., and two of C.D.’s daughters. During the argument,

C.D.’s daughter, A.D., ran out of the house to her grandmother’s house across the street

where her step-father and other family members and friends were having a barbeque.

A.D. testified that she “ran out the door because [she] felt scared, and . . . went to go get

[her] family mates” because she “thought something bad was going to happen.” In

response to A.D., C.R. (her stepfather) together with other family members and friends

went across the street to 598 Thomas Avenue, where the argument had occurred.

       What happened next is disputed.        C.R. testified that when he arrived at 598

Thomas Avenue the door was shut, but then after shouting that those inside the house

should open the door, the door opened and C.R. saw his family members. C.R. testified

that the door shut again and he began kicking and hitting the door and yelling at appellant


                                              3
to open the door. C.R. testified that the door “flew wide open” and appellant was

standing in the kitchen pointing a gun at C.R. C.R. testified that he then told appellant, “I

just want my family back” and waved C.D. and her daughter out of the house. Testimony

from multiple witnesses indicated that C.D. and her daughter walked to the door and that

C.R. backed out after them and they all returned to the house across the street.

       There are multiple and varying accounts concerning the number of people outside

the door of 598 Thomas Avenue, whether the door was forced open or opened from the

inside, and whether appellant had a gun. Estimates of the size of the group outside the

door ranged from five to twelve people. All witnesses testified that C.R. was trying to

get the door open. C.R. and several other witnesses testified that the door opened from

the inside. Sharply, who testified that he was inside the house when C.R. arrived,

claimed that C.R. “forced his way in” because “nobody opened the door.” While most of

the trial testimony placed appellant in the kitchen with a gun aimed at the door and C.R.,

two defense witnesses testified that they did not see appellant with a gun. Sharply

testified that appellant was “[j]ust standing there” when C.R. opened the door and that

appellant told C.R. that “he could take his family, you know, so his wife by then had

came to the kitchen, and they left.”

       Appellant was questioned by St. Paul Police Officer John Wright later that night.

Appellant told the officer he had not touched a gun that day.

       Sharply also testified that, during the argument with appellant, C.D. threatened

appellant that she would arrange to have her boyfriend, C.R., beat up appellant. Sharply

testified that C.D. “told him that she wasn’t going to worry about [the argument] because


                                             4
she was going to have her boyfriend beat the, you know, mess out of him.” T.P. testified

that A.D. had gone across the street at the direction of C.D., to get C.R. to “come fight”

appellant.

       After a three-day jury trial, the jury found appellant not guilty of kidnapping but

guilty of both second-degree assault counts. Appellant was sentenced to 36 months in

prison for each assault conviction, the sentences to run concurrently.         He was also

required by the district court to register as a predatory offender because he was convicted

of an offense arising from the same set of circumstances as the kidnapping charge. Minn.

Stat. §§ 243.166, subd. 1b(a)(1) (2012). This appeal followed.

                                     DECISION

       Appellant argues that the district court erred when it declined his request that the

jury be instructed on self-defense. We first note that appellant contends on appeal that he

requested the district court to instruct the jury on the self-defense instruction “regarding

all three counts.” The record does not support this contention. Appellant requested a

self-defense instruction that “would only apply in this case to [C.R.,] who was the person

kicking in the door. It wouldn’t apply to [C.D.], so we’d ask the Court to include that

instruction, maybe include language to say that as it applies to [C.R.].”          Because

appellant requested a self-defense instruction concerning only C.R., we separately

analyze the issues raised on appeal concerning the self-defense instruction.

       Appellant requested a self-defense instruction for count three, the charge of

second-degree assault against C.R. We review the district court’s denial of that requested

instruction for an abuse of discretion. See State v. Kuhnau, 622 N.W.2d 552, 555 (Minn.


                                             5
2001) (stating that “when a district court exercises its discretion and refuses to give a

requested instruction, no error results if no abuse of discretion is shown”). A district

court has “considerable latitude” in selecting language for jury instructions. State v.

Peou, 579 N.W.2d 471, 475 (Minn. 1998).

       A criminal defendant has the burden of production in asserting a claim of self-

defense and must provide evidence supporting the claim. State v. Soukup, 656 N.W.2d
424, 429 (Minn. App. 2003). A claim of self-defense requires evidence of “(1) an

absence of aggression or provocation; (2) an actual and honest belief that imminent death

or great bodily harm would result; (3) a reasonable basis existed for this belief; and (4) an

absence of reasonable means to retreat or otherwise avoid the physical conflict.” Id. at

428 (citing State v. Basting, 572 N.W.2d 281, 285 (Minn. 1997)). The fourth element is

not required when acting in self-defense in one’s home. State v. Glowacki, 630 N.W.2d
392, 402 (Minn. 2001). Once a defendant has produced evidence to support a self-

defense claim, the state has the burden of disproving one or more of the elements beyond

a reasonable doubt. Basting, 572 N.W.2d at 286. The district court in this case observed

that it was “within the discretion of . . . the Court to give instructions” and that it did “not

believe there is evidence to support the giving of [the self-defense] instruction for either

[C.R.] or [C.D.].”

       Appellant contends that he has produced evidence sufficient to support the first

element of self-defense because there is evidence demonstrating that appellant was not

the initial aggressor in the encounter with C.R. Respondent argues that appellant’s

threats and argument with C.D. were the cause of C.R.’s attempt to enter the house, and


                                               6
that appellant was the initial aggressor in that argument.     Appellant was the initial

aggressor in the heated argument between appellant and C.D., which prompted the

encounter with C.R. Appellant called C.D.’s close friend a “b***h” and threatened C.D.

The district court was within its discretion in concluding that, but for the argument that

appellant had with C.D. and appellant’s threatening C.D., there would have been no

encounter with C.R. at the door of 598 Thomas Avenue. Moreover, C.R. came to the

door unarmed. The district court acted within its discretion in concluding that C.R. was

not the aggressor.

       Appellant argues that the evidence demonstrates that he had an actual and honest

belief that he was in imminent danger of death or great bodily harm, satisfying the second

element of self-defense. Appellant, who did not testify at trial, need not provide direct

evidence of his state of mind. Rather, “inferences drawn from a person’s words or

actions in light of all the surrounding circumstances” can provide evidence to support the

claim. State v. Johnson, 719 N.W.2d 619, 630-31 (Minn. 2006). Appellant argues that

the incident earlier that day wherein the unidentified man drew a gun on him, saying he

would “air this b***h out,” along with C.D.’s threats to have C.R. beat up appellant,

made appellant fear for his safety. Appellant argues that this series of events would make

“any reasonable person, under those circumstances . . . believe that [they were] in

imminent danger.” C.R. testified that he was “telling [appellant] to open the door” and

that when the door opened he told appellant that he just wanted his family back. C.R.

also testified that he recognized appellant as someone he knew “from around the

neighborhood” and that the two had spoken previously. There is no evidence in the


                                            7
record that C.R. was armed or brandished any weapon at appellant when the door opened.

Based on this evidence, the district court acted within its discretion in concluding that

appellant knew C.R. posed no threat of harm to appellant. There is no evidence that

appellant entertained an honest belief that he was in imminent danger of death or great

bodily harm.

       Even if the district court were to have concluded that appellant provided sufficient

evidence to show that appellant actually believed he was in imminent danger of death or

great bodily harm, the third element of self-defense requires that there be reasonable

grounds for that belief. To be reasonable, the amount of force used to defend oneself

must be limited to that which a reasonable person in the same circumstances would

believe to be necessary. State v. Bland, 337 N.W.2d 378, 381 (Minn. 1983); see also

State v. Devens, 852 N.W.2d 255, 258 (Minn. 2014) (stating that a person can use “only

the level of force reasonably necessary to prevent the bodily harm feared”). Action taken

in self-defense must be reasonable “in light of the danger to be apprehended” and must

contemplate whether the individual is “being exposed to . . . grave peril at that place or

time.” State v. Austin, 332 N.W.2d 21, 24 (Minn. 1983). The state’s witnesses testified

at trial that appellant pointed a gun at C.R. from the time C.R. was in the doorway until

the time that C.R. and C.D. left the residence. Even if appellant initially thought that the

person at the door may have been the unidentified man from earlier that day, as his

attorney implied at trial, when the door opened and appellant saw C.R., unarmed, he

knew C.R. was not the unidentified man. It was within the district court’s discretion to




                                             8
determine that, under these circumstances, it was not reasonable for appellant to believe

he was in imminent danger of death or great bodily harm.

      In the alternative, and concerning the fourth element, appellant argues that he had

no duty to retreat because the 598 Thomas Avenue address was his “dwelling” on

account of his having rented a room there and being at the house quite often. But the

evidence in the record is uncontradicted that appellant did not live in the house, did not

consider it his primary address, and only rented a room there. While the castle doctrine

imposes no duty to retreat from one’s own home, that doctrine does not extend to places

surrounding one’s home, to places someone visits regularly, or to common areas. See

Devens, 852 N.W.2d at 258 (declining to extend the castle doctrine to the hallway of

defendant’s apartment building); cf. State v. Griller, 583 N.W.2d 736, 741 (Minn. 1998)

(holding that the home where the incident occurred was “indeed [the] place of abode” for

the defendant because he owned the house, lived there and in one other home “depending

on where he was needed,” and also because his Minnesota identification card listed the

home as his address). In Devens, the supreme court stated that the degree of “exclusive

possession and control” is persuasive in defining what spaces are considered a “home”

for self-defense purposes. 852 N.W.2d at 259-60. The record does not support that

appellant had exclusive possession and control over this house or that he considered the

house his home. The district court was within its discretion in concluding that appellant

had a duty to retreat because he was not in his own home.1


1
  The parties disagree on whether, if he had a duty to retreat, appellant could have done
so. The availability of routes of retreat does not affect the jury-instruction analysis.

                                            9
       The record supports the district court’s decision not to instruct the jury on self-

defense concerning the second-degree assault on C.R., and the district court acted within

its discretion in denying that requested instruction.

       Because appellant did not request a self-defense instruction on the charges of

kidnapping and assault of C.D., we review for plain error appellant’s argument on appeal

that the district court should have given the instruction sua sponte. See Griller, 583
N.W.2d at 740 (holding that we review unobjected-to arguments to determine whether

there was plain error that affected appellant’s substantial rights). Since the jury found

appellant not guilty of kidnapping, we need not analyze whether the district court erred in

declining to give a self-defense instruction on that charge. Therefore, we consider only

whether the district court plainly erred in not instructing the jury concerning self-defense

on the charge of second-degree assault against C.D.

       To be plain, an error must be obvious or clear. Johnson v. United States, 520 U.S.
461, 467, 117 S. Ct. 1544, 1549 (1997). As discussed previously, a district court has

“considerable latitude” in selecting language for jury instructions. Peou, 579 N.W.2d at

475. And the record must support a claim of self-defense. Soukop, 656 N.W.2d at 429.

First, the defendant must present evidence of “an absence of aggression or provocation.”

Id. at 428.

       Here, there is no evidence that appellant was defending himself against C.D. She

was, by all accounts, unarmed and was no physical threat to appellant. The two were

arguing, both using coarse language. But there is nothing to support that appellant was




                                             10
reasonably and actually in fear of great bodily harm.2 There was no error, much less

plain error, in the district court’s not giving a self-defense instruction concerning the

charge of second-degree assault against C.D.

       Appellant also argues that the district court erred in requiring him to register as a

predatory offender because the assault charges did not arise from the same circumstances

as the kidnapping charge. Whether a statute has been properly construed is a question of

law, which we review de novo. State v. Murphy, 545 N.W.2d 909, 914 (Minn. 1996).

       A person is required to register as a predatory offender when the person was

“charged with . . . and convicted of . . . [the triggering charge] or another offense arising

out of the same set of circumstances.” Minn. Stat. § 243.166, subd. 1b(a)(1) (emphasis

added). Kidnapping, in violation of section 609.25, is an offense requiring registration

upon conviction. Id., subd. 1b(a)(1)(ii). The conviction required by the statute need not

be a conviction of the charge requiring registration, but it must arise from the same set of

circumstances as the charge requiring registration. Boutin v. LaFleur, 591 N.W.2d 711,

713 (Minn. 1999). The offenses must be “sufficiently linked in time, location, people and

events.” State v. Lopez, 778 N.W.2d 700, 706 (Minn. 2010). The relationship between

the charges must constitute more than “related circumstances” and must share more than

one single circumstance. Id.

       In Boutin, the supreme court found a sufficient nexus between a sexual assault

charge resulting in a conviction of third-degree assault because the defendant there


2
  And we think it noteworthy in this regard that appellant’s trial counsel expressly limited
the request for a self-defense instruction to the assault charge concerning C.R.

                                             11
admitted that the “circumstances were aggravated by the fact that [the defendant] had

sexual intercourse with [the victim] after assaulting her and inflicting substantial bodily

harm.” 591 N.W.2d at 716 n.4. Here, appellant argues that the alleged kidnapping and

assaults do not arise from the same set of circumstances because of the time lapse

between the argument with C.D. and the alleged assaults.         But the alleged assaults

occurred within two or three minutes of the alleged kidnapping, involved two of the three

same individuals (appellant and C.D.) and occurred in the same house. C.D.’s daughter

reacted to the argument between appellant and C.D. by running across the street to tell

her family that her mother was in trouble. This prompted C.R. to go to 598 Thomas

Avenue.    The alleged assaults arise from the circumstances created by the alleged

kidnapping. As in Boutin, the alleged assault was “aggravated” by the heated argument

appellant had with C.D. See id.; Lopez, 778 N.W.2d at 706.

       Appellant also argues that there is an insufficient connection between the events

because C.R. was involved in the alleged assault, but was not present during the alleged

kidnapping. The circumstances “must overlap with regard to time, location, persons

involved, and basic facts,” but “the conviction offense need not be based on identical

facts to the charged predatory offense.” Lopez, 778 N.W.2d at 706 (emphasis added).

The arrival of other people to the scene of the alleged kidnapping is insufficient to break

the nexus created by the overlap in time, location, and basic facts. We conclude that the

district court properly required appellant to register as a predatory offender because the

assault counts for which he was convicted arose from the same circumstances as the

kidnapping charge.


                                            12
Affirmed.




            13